Order issued January   3/ , 2013




                                         In The
                                   C!rourt of Appeals
                       lf1'ift}f ilistrirt of wexas at ilallas
                                   No. 05-12-00968-CV


                            DAVID SCOT L YND, Appellant

                                          v.
      BASS PRO OUTDOOR WORLD, INC. D/B/A PASS PRO SHOP, Appellee


                                       ORDER

     Appellant's December 14, 2012 motion to recuse Justice Lang from this appeal is

GRANTED.
     ',
                                                        \
          ·,. .......   -~-· •. ·:   '   .j
                                              . ~ >..
,,